PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action for personal injuries brought by Nixon against the Western Union Telegraph Company. The plaintiff was injured in 1920 by tripping over the handle of a cellar door closing the opening to a cellar under a building located in Middletown, Ohio. The building was two stories high; it had two storerooms fronting on the main street, one of which was occupied by the Western Union Telegraph Co., and there was a stairway between them leading to rooms on the second floor, and there were several other tenants beside the Telegraph Co. in the building. For further description of the case, see Pending Case, ante, page 707.
Nixon asserted that the company was negligent in maintaining the cellar door in a defective condition. The case was tried to the court without the intervention of a jury and the court found in favor of Nixon for $4,000. The company prosecuted error to the Appeals. In affirming the judgment, this court held:
1. That the Telegraph Company was a tenant and was in control of the cellar, and therefore was responsible for its defective condition.
2. That the settlement with the landlord and the release of the owner was a release pro tanto only and that the tenant was not released from his pliability.